Citation Nr: 1611608	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  08-05 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertensive cardiovascular disease, to include as due to herbicide exposure, or as secondary to service-connected diabetes mellitus or service-connected generalized anxiety disorder with major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision by the RO in Seattle, Washington that denied service connection for hypertensive cardiovascular disease.  Jurisdiction of the appeal was later transferred to the RO in Chicago, Illinois.

A personal hearing was held in September 2009 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.  In an October 2013 decision, the Board denied the claim for service connection for hypertensive cardiovascular disease.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In an April 2014 joint motion to the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and the issue remanded.  In an April 2014 Court order, the joint motion was granted, the Board's October 2013 decision was vacated, and the issue was remanded. The case was subsequently returned to the Board, which remanded the claim again in November 2014 for development to address the issue raised in the joint motion.

Notably, the November 2014 remand referred the issue of service connection for hypertension, which is separate from the current claim of hypertensive cardiovascular disease.  See 38 C.F.R. § 4.104, Diagnostic Codes 7007, 7101.  To date, it does not appear that adjudication of this issue has been initiated by the Agency of Original Jurisdiction (AOJ).  Therefore, it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Board's November 2014 remand, VA must provide the Veteran a medical examination for a medical nexus opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v Nicholson, 20 Vet App 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3 159(c)(4).

In this case, the Veteran has a current diagnosis of hypertensive cardiovascular disease, and he is presumed to have been exposed to herbicides during his period of service.  Therefore, he satisfies the first two elements of McLendon.  With respect to element (3), the National Academy of Sciences issued Veterans and Agent Orange: Update 2010 (hereinafter Update 2010), which, as noted in the April 2014 joint motion, concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  This satisfies the low threshold of element (3).  As a result, this claim was most recently remanded by the Board in November 2014 to obtain an opinion as to whether the Veteran's hypertensive cardiovascular disease is etiologically related to his presumed herbicide exposure in service.

A VA opinion was obtained in April 2015, and the examiner concluded that it was unlikely that hypertensive cardiovascular disease was related to herbicide exposure.  However, the rationale provided merely stated that there was no evidence that the condition had its onset in service or within one year of service.  The examiner also stated that there was no evidence to support that hypertensive disease was caused or permanently aggravated by diabetes, which is not responsive to the question that was posed.  The examiner did not provide any further explanation for the conclusion that hypertension was not related to herbicide exposure.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the April 2015 opinion is not adequate, and therefore the claim must be remanded for corrective action.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a complete copy of this remand, to an appropriate VA compensation examiner to assess the etiology of the Veteran's diagnosed hypertensive cardiovascular disease.  The examiner must indicate that the claims file was reviewed, and then comment on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertensive disease is caused by or otherwise the result of his exposure to herbicides in service.

Although the examiner must review the claims file, his/her attention is specifically drawn to the following evidence:

a)  The Veteran had military service from January 1968 to January 1970.  Service treatment records are negative for any findings relating to hypertension.  The Veteran's January 1971 separation examination revealed blood pressure of 118/80, and he denied a history of high blood pressure on an accompanying medical history report.

b)  The earliest documented evidence of hypertension is contained in VA records from April 1986 through June 1986, which noted diagnoses of arterial hypertension, mild sinus arrhythmia, and a borderline EKG result of slight electrical hypertrophy of the left ventricle.

In addition to the above, the National Academy of Sciences issued Veterans and Agent Orange: Update 2010, which concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  In forming his/her opinion, the examiner should, to the extent possible, review this literature, and any other medical literature addressing the relationship between hypertension and herbicide or Agent Orange exposure.

It is essential that the examiner provide a clear explanation for the requested opinion, citing to specific evidence in the file when necessary to support the conclusion reached.  If an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond.

2.  Review the claims file.  If the directives of this remand have not been fully implemented, appropriate corrective action should be undertaken before readjudication.
 
3.  Thereafter, readjudicate the claim for service connection for hypertensive vascular disease.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




